        Case 1:21-cv-00385-SKO Document 4 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT FERNANDO HERNANDEZ,                          Case No. 1:21-cv-00385-SKO (PC)

12                        Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
13             v.                                          TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE
14    BOLT, et al.,
                                                           45-DAY DEADLINE
15                        Defendants.

16

17            Plaintiff has not paid the $402 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, Plaintiff SHALL, within

19   45 days of the date of service of this order, submit the attached application to proceed in forma

20   pauperis, completed and signed, or, in the alternative, pay the filing fee in full. No requests for an

21   extension of time will be granted without a showing of good cause. Failure to comply with this

22   order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25   Dated:     March 16, 2021                                      /s/   Sheila K. Oberto                .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
